DETAILED ACTION
This is an allowance of all claims filed on 06/24/2022. Claims 1, 3-4, 6, 8-9 and 11 have been amended. Claims 2, 7 and 12 are cancelled. Claims 1, 3-6 and 8-11 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites the following allowable subject matter: “wherein the reducing of the total valid page count of the at least one selected superblock by remapping the at least one selected superblock according to the plurality of internal block valid page count tables and the plurality of virtual block mapping tables comprises: checking whether a second physical block having a smaller valid page count than a first physical block, among the plurality of physical blocks of the at least one selected superblock, is present in a memory chip to which the first physical block belongs, according to the plurality of internal block valid page count tables; and remapping the first physical block and the second physical block by updating one or more of the plurality of virtual block mapping tables, when the second physical block is present in the memory chip to which the first physical block belongs.”
Closest prior art Higgins [US 2017/0286288] appears to teach a control method of storage device, providing a super block valid page count, each of the superblocks corresponding to one group, and superblock valid page count are related to valid page count of physical blocks.
Son [US 2012/0096217] appears to teach remapping of valid page via virtual block mapping table.
However, the prior arts on record do not appear to teach or fairly suggest the recited allowable subject matter. Therefore, claims 1 and 3-5 are allowed.
Independent claim 6 recites same allowable subject matter in a storage device claim. Under the same rationale of allowance of claim 1, claim 6 and its dependent claims 8-10 are allowed.
Independent claim 11 recites same allowable subject matter in a memory system claim. Under the same rationale of allowance of claim 1, claim 11 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132